Citation Nr: 1401695	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  06-34 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for disabilities of the hips and pelvis, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from January 1982 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, that denied the above claim.  

This matter was previously before the Board in October 2010, May 2012, February 2013, and July 2013 wherein it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the prior remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDING OF FACT

Disabilities of the hips and pelvis are not causally or etiologically related to service, are not presumed to have occurred during service, and are not proximately due to or aggravated by a service-connected disability. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for disability of the hips and pelvis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in July 2004, March 2006, March 2008, July 2008, September 2008, November 2010, and December 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.


Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.

The Board further observes that this case was most recently remanded in July 2013 in order to obtain any ongoing VA treatment records and to obtain an addendum to a December 2010 VA examination report addressing the etiology of the asserted disability after review of the Veteran's entire claims file, to include private medical records.  Thereafter, additional VA treatment records were associated with the claims file, and the requested addendum was provided in August 2013.  In this regard, the Board notes that in a November 2013 Written Brief Presentation, the Veteran's representative asserted that the August 2013 addendum had not considered the Veteran's private medical record, and that the case should be remanded for yet another addendum.  However, review of the August 2013 addendum reveals that the examiner indicated that the Veteran's entire VBMS file had been reviewed.  The Board's review of VBMS fails to reveal any indication that this record is not complete.  Therefore, notwithstanding the assertion of the Veteran's representative, VA has not further duty to assist in the development of the claim.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  During the pendency of this appeal, VA amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).  However, given that the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change.

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he has disabilities of the hips and pelvis as a result of his  service-connected disabilities.  Service connection is in effect for degenerative disc disease of the cervical spine; divided left Achilles' tendon; degenerative disc disease of the lumbar spine; and, chondromalacia patella, left knee.

A review of the Veteran's service treatment records does not show that he complained of or was treated for symptoms associated with a hip or pelvis disability during active service.  Moreover, the Veteran has not asserted that a hip or pelvis disability had manifested in service, but rather had developed secondary to a service-connected disability.

A private radiology report dated in June 2001 shows an impression of degenerative changes in both hips.  

Intermittent private treatment records from E. Childs, M.D., dated from March 2000 to August 2002 show that the Veteran was treated for reported low back pain which radiated to both lower extremities, to include the hips.  

A private medical record from R. D. Meyer, M.D., dated in June 2004, shows that the Veteran was treated for reported bilateral hip pain.  X-rays of the pelvis revealed
mild arthritis in both hips with some loss of roundness to the left femoral head.

In August 2004, the Veteran underwent a VA examination wherein the examiner diagnosed mild degenerative joint disease of the hips.  The examiner opined that the degenerative joint disease of the hips was not secondary to his other service-connected problems.  The examiner stated that the lumbosacral spine abnormalities would not be expected to cause arthritis of the hip nor would an Achilles tendon rupture.  The examiner, however, did not provide an opinion with regard to aggravation, and did not consider the other service-connected disabilities, namely his cervical spine disability and left knee disability.  As such, in October 2010, the Board remanded the claim for additional development.

VA outpatient treatment records dated from November 2008 through November 2011 show that the Veteran was undergoing treatment for osteoarthritis of the hips.

A lay statement from D. Sims, the Veteran's spouse, dated in September 2010, shows that the Veteran, in pertinent part, was said to experience symptoms associated with hip arthritis, to include pain, that impacted the quality of his daily life.

An undated lay statement from R. Nero shows that the Veteran was said to experience daily discomfort and pain caused by his back, resulting in the use of a cane for assistance when walking.

A lay statement from G. Bean, the Veteran's son, dated in October 2010, shows that it was indicated that the Veteran would occasionally have to be picked up from the ground due to his back or hip giving out on him.  He was also said to be in constant pain.

In December 2010, the Veteran underwent a VA examination, and the examiner opined that the osteoarthritis in both hips was not caused or aggravated by his service-connected disabilities because there was no evidence of leg shortening, severely impaired gait abnormalities, ankle or knee deformity or arthritis which would put uneven pressure on the hip joints; no history of direct trauma to the hip joints.  

Thereafter, in December 2010, the Veteran submitted a September 2009 correspondence from a physician from the Birmingham, Alabama VA Medical Center which stated that he had moderate to severe osteoarthritis of the hips which could be due to heavy lifting that he had done during active service.  As this evidence raised the possibility that the Veteran's bilateral hip disability could be directly due to service, in May 2012, the Board determined that an addendum opinion from the December 2010 VA examiner should be requested as to whether the Veteran's bilateral hip disability was directly related to service.

Records from the Social Security Administration dated in October 2011 show that the Veteran was deemed to be disabled as a result of a primary diagnosis of other and unspecified arthropaties, and a secondary diagnosis of osteoarthrosis and allied disorders.  There is no indication that the Veteran had a bilateral hip or pelvis disability that was etiologically related to service or to a service-connected disability.

A VA medical opinion dated in June 2012 shows that the Veteran's claims file was said to have been reviewed in rendering the medical opinion.  The examiner opined that the Veteran's current bilateral hip disability was less likely as not related to, or caused by, the time in service, nor that it had its onset within service.  The examiner explained that the service treatment records did not reveal any hip arthritis while in service.  There was a lack of evidence of chronic hip symptoms in service, and it was not until the mid-2000's that there was evidence of chronic hip symptoms.  The examiner added that by 2004 mild bilateral hip arthritis was shown on imaging, but that this was some 12 years after discharge from service.

The case was returned to the Board in February 2013, at which time the Board considered an April 2012 Appellate Brief Presentation, wherein the Veteran's representative asserted that the December 2010 VA examiner had indicated in the report that private medical treatment records had not been reviewed in conjunction with formulating the requested opinion.  As such, the Board requested another addendum to the VA examination report addressing the etiology of the asserted bilateral hip and pelvis disability, after considering all evidence of record, to include the above private medical records.

In an addendum dated in August 2013, the VA examiner indicated that after review of the Veteran's claims file in VBMS, it was determined that the conditions of bilateral hips (right and left hip arthritis) were less likely as not caused by or aggravated by his service-connected disability of the cervical spine, left Achilles tendon, lumbar spine, or left knee.  The VA examiner explained that in formulating the opinion, review of the evidence included the treatment notes and the objective data regarding the bilateral hip conditions; the statements from the Veteran regarding the symptoms and onset of the hip condition; and the treatment notes and objective notes regarding the service-connected conditions.  The examiner opined that in order for the service-connected conditions to cause or aggravate the hip condition there needed to be, in effect, a "transmission" of undue stress onto the hip joints.  The radiographic and physical examination data showed  that the service-connected conditions to be mild to moderate in nature.  This same data also showed that this was not grossly abnormal angulation that in theory could cause a "transmission" effect.  Specific examples of this was said to include a lack of varus (or valgus) angulation at the service-connected knee or a lack of an abnormal pelvic girdle angulation that was needed for the connection between the spine and the hips.  Another example of this was that there was a lack of an abnormally gross gait in terms of being antalgic or poor propulsion.  This was confirmed based on review of the treatment notes that also included physical rehabilitation treatment.  The examiner concluded that the hip arthritis was consistent with the Veteran's age.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for disabilities of the hips and pelvis.  As noted above, there is no medical evidence in the service treatment records that the Veteran sustained a hip or pelvis disease or injury during active service or within one year following separation from service.  In this regard, service treatment records are highly probative as to the events occurring in service, as the records are generated with the specific purpose of ascertaining the individual's physical condition and are akin to statements of diagnosis and treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

In various correspondence, the Veteran has asserted that his current hip and pelvis disabilities are secondary to his service-connected disabilities.  However, the Board finds that the overall medical evidence of record does not support the Veteran's contentions.  The VA examination reports as set forth above have consistently concluded that the current hip and pelvis disabilities were not caused or aggravated by service or by his service-connected disabilities because there was no evidence of leg shortening, severely impaired gait abnormalities, ankle or knee deformity or arthritis which would put uneven pressure on the hip joints; and no history of direct trauma to the hip joints.  The VA examiner in August 2013 concluded that the hip arthritis was consistent with the Veteran's age.  These opinions are highly probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  The Veteran has not provided any competent medical evidence to rebut the opinions against the claims or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93   (1995).

The Board has considered the September 2009 correspondence from the VA physician stating that the moderate to severe osteoarthritis of the hips could be due to heavy lifting during active service.  However, as noted above, the service treatment records are silent for any incident involving the hips or pelvis in service.  Moreover, this statement, while raising a possibility of a nexus, is inconclusive.  Findings from doctors which are inconclusive as to the origin of a disease cannot fulfill the nexus requirement, and a finding of service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2013); Bloom v. West, 12 Vet. App. 185 (1999) (treating physician's opinion that Veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  Therefore, the Board gives less evidentiary weight to this opinion.

The Board has considered the statements of the Veteran, as well as the lay evidence of record, in support of his claim.  However, it would require medical or scientific expertise to say that claimed disabilities were related to a particular disability, to specifically include the service-connected disabilities.  This is not a matter that is subject to lay observation.  There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  38 C.F.R. § 3.159(a); see Jandreau, 492 F.3d at 1377 (holding that lay evidence is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's asserted symptoms weighs against service incurrence or a relationship to a service-connected disability. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the  claim.  See generally Gilbert, 1 Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is, therefore, denied.


ORDER

Service connection for disabilities of the hips and pelvis, to include as secondary to a service-connected disability, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


